Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set for including that of independent claims 1, 8, 13, and 28.
Regarding independent claims 1, 13, and 28, the closest prior art of record, U.S. Patent Application Publication 2014/0124273 to Receveur, WIPO Publication 03/079953 to Dixon, and U.S. Patent 5,276,432 to Travis do not teach nor fairly suggest the limitations in which a patient support apparatus having a frame and controller having a display determines a separate weight reading of an (non-patient) object placed on deck of the bed in addition to displaying the location of the object (or center of gravity of the object, claim 28) on the display. While Travis teaches the general determination of a center of gravity, it does not teach determining a separate location of a center of gravity of the patient AND the object as required by claim 13 and 28. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.
Regarding independent claim 8, Applicant’s claim amendments and remarks in combination have been found persuasive in that the angle sensor as disclosed by Dixon would not be capable of independently determining an angle of the head section of the patient support apparatus. Dixon’s angle sensor measures the angle of the frame as a whole and not the head section by itself. As such, Receveur and Dixon do not fairly teach nor suggest the claimed limitations of: a controller that uses an actual weight reading from its scale system as a tare weight value when the head section is in a horizonal orientation.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/13/2022